Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 9/22/2021, in which:claims 1, 5-13, 16-17, and 20 are amended; and the rejections of the claims are traversed. Claims 1-20 are currently pending and an Office Action on the merits follows. 

II. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill US 20160020047 in view of Zielazek et al. US 20200315254 and further in view of Parivar et al US 20140028575.

 detection apparatus (see fig 1 [0012] press button switch with LCD display) comprising: 
a cover ([0012] plastic housing); 
a plurality of touch sensors (fig 3 [0014] four capacitive sensors are shown) configured to output a detection signal based on contact [0052] capacitive sensors determine whether gesture/swipe input is received); and
 a controller (processor) configured to acquire the detection signal ([111] processor deduce intended direction of gesture); 
wherein the controller is configured to detect contact on the cover based on the detection signal ([111] processor deduce intended direction of gesture. Determines direction /swipe direction. 
The processor is able to calculate the intended gesture direction by comparing the amplitude input of all four capacitive sensors); and 
wherein the controller is configured to determine whether input of a predetermined pattern (fig 16 and 18 gesture/swipe up down left right)  is provided based on time variable data of the detection signal outputted by each touch sensor from when the contact starts until the contact ends (see fig 16 which shows various different swipe gestures  and fig  17 which shows a flowchart of the device and how recognized gestures are mapped to different functions [0111] calculate intended gesture based on amplitude of four capacitive sensors e.g. left to right, right to left, up to down, or down to up etc.).
Although the gestures and swipes can be performed on the device cover, Hill does not explicitly disclose contact on the cover.
Zielazek however discloses contact on the cover (see figs. 8-11 [0030] sensor elements 16A-D comprises conductive areas on a PCB or on inner surface of housing 12 [0033] finger touch is detected at or a few millimeters above the surface of the device. [0041] predefined sequence sliding gesture [0042] see table).
Hill contains a "base" device/method of touch sensitive input device.  Zielazek contains a "comparable" device/method of touch sensitive input device that has been improved in the same way as the claimed invention.  The known "improvement" of Zielazek could have been applied in the same way to the "base" device/method of Hill and the results would have been predictable and resulted in contact on the cover. Furthermore, both Hill and Zielazek use and disclose similar functionality (i.e., sensing touch inputs via capacitive sensors) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Zielazek provide the benefit of allowing a user to make touch inputs without the complexity and expensive cost of a traditional touch display [0004]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Hill as modified by Zielazek do not explicitly  disclose based on one trajectory traced in a virtual space that has axes corresponding to the output of each touch sensor as a basis so that a magnitude of the detection signal outputted by each touch sensor is associated with each other.

 based on one trajectory traced in a virtual space that has axes corresponding to the output of each touch sensor as a basis so that a magnitude of the detection signal outputted by each touch sensor is associated with each other (see fig 1 magnitude F1 depends on each of the touch sensors 114 116 110 112. Also see fig 4a [0060] one trajectory from F1 to F2 which represents a gesture. Also see fig 4B [0061] which shoes the centroid moving from F1 to F2. Note that the gesture can be performed on the side surface as well by tracking centroid movement see fig 7).

Hill as modified by Zielazek contains a "base" device/method of touch sensitive input device.  Parivar contains a "comparable" device/method of touch sensitive input device that has been improved in the same way as the claimed invention.  The known "improvement" of Zielazek could have been applied in the same way to the "base" device/method of Hill and the results would have been predictable and resulted in based on one trajectory traced in a virtual space that has axes corresponding to the output of each touch sensor as a basis so that a magnitude of the detection signal outputted by each touch sensor is associated with each other. Furthermore, both Hill as modified by Zielazek and Parivar use and disclose similar functionality (i.e., sensing touch inputs via capacitive sensors) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Parivar provide the benefit of allowing a user to input gestures outside the display area [0004-0006]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Consider claim 2. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 1, wherein the input of the predetermined pattern includes slide input (Hill fig 16 and 18. Zielazek fig 4-11 [0042] see table).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 1, wherein as a distance from a position where the cover is contacted to each touch sensor is shorter, each touch sensor is configured to output a larger signal as the detection signal (Hill [0111] If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right).

Consider claim 4. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 2, wherein as a distance from a position where the cover is contacted to each touch sensor is shorter, each touch sensor is configured to output a larger signal as the detection signal (Hill [0111] If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right).

Consider claim 5. Hill as modified by Zielazek and Parivardisclose the detection apparatus of claim 1, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a trajectory associating the magnitude of the detection signal outputted by each touch sensor with time as a parameter (Hill [0111] processor compares amplitude of all four If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 2, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a trajectory associating the magnitude of the detection signal outputted by each touch sensor with time as a parameter (Hill [0111] processor compares amplitude of all four capacitive sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 7. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 3, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a trajectory associating the magnitude of the detection signal outputted by each touch sensor with time as a parameter (Hill [0111] processor compares amplitude of all four If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 8. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 4, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a trajectory associating the  magnitude of the detection signal outputted by each touch sensor with time as a parameter(Hill [0111] processor compares amplitude of all four capacitive sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 


 Consider claim 9. Hill as modified by Zielazek and Parivardisclose the detection apparatus of claim 5, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a trajectory acquired when the input of the predetermined pattern for the determination is provided (see Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 10. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 6, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by an input of the predetermined pattern and a trajectory acquired when the input of the predetermined pattern for the determination is provided (see Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 11. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 7, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a trajectory acquired the input of the predetermined pattern for the determination is provided (see Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 


Consider claim 12. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 8, wherein the controller is configured to determine whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a. trajectory acquired when the input of the predetermined pattern for the determination is provided (See Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Claim 13 is rejected for similar reasons to claim 1.
Claim 14 is rejected for similar reasons to claim 2.
Claim 15 is rejected for similar reasons to claim 3.
Claim 16 is rejected for similar reasons to claim 5.

Claim 17 is rejected for similar reasons to claim 1 and a non-transitory computer-readable medium storing a detection program that, when executed by a processor (Hill [0005] processor [0029] software [0047-0048] software programming. [0125][0128] fig 21 processor 760 and computer program product 705 [0135 0137] implemented via hardware or software)

Claim 18 is rejected for similar reasons to claim 2.
Claim 19 is rejected for similar reasons to claim 3.
Claim 20 is rejected for similar reasons to claim 5.






III. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
The Applicant argues that Hill and Zielazek do not disclose “based on one trajectory traced in a virtual space that has axes corresponding to the output of each touch sensor as a basis so that a magnitude of the detection signal outputted by each touch sensor is associated with each other”.
The Office has updated the rejection to address the amended claim (see rejection above). 
For at least these reasons the cited references read on the claimed invention.



IV. CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 11/4/2021Primary Examiner, Art Unit 2692